RAWLINSON, Circuit Judge,
concurring:
I agree with the majority, for the reasons set forth in the majority opinion, that the district court had jurisdiction over this case. I also agree that the district court properly applied the arbitrary and capricious standard in reviewing the Plan Administrators’ decisions. Finally, I agree that the award of attorney’s fees by the district court should be reversed, and costs of appeal taxed in favor of defendants.
I write separately because I find it unnecessary to reach the pivotal issue addressed in the majority opinion: Whether the Plan Administrators had discretion to independently define “employee” for purposes of benefit eligibility. The majority opinion, relying on Allen v. Western Conference of Teamsters Pension Trust Fund, 788 F.2d 648 (9th Cir.1986); Administrative Committee of the Sea Ray Employees’ Stock Ownership & Profit Sharing Plan v. Robinson, 164 F.3d 981 (6th Cir.1999), cert. denied, 528 U.S. 1114, 120 S.Ct. 931, 145 L.Ed.2d 810 (2000); and Trombetta v. Cragin Fed. Bank for Sav. Employee Stock Ownership Plan, 102 F.3d 1435, reached the conclusion that the Plan Administrators had discretion to define “employee” irrespective of the common-law definition.
I find it unnecessary to reach the issue of the Plan Administrators’ discretion to independently define the term “employee”, because the Plan Administrators applied common-law factors in determining plaintiffs’ eligibility for plan benefits. The Plan Administrators articulated the following reasons for their decisions denying eligibility to plaintiffs:
1. Plaintiffs received their compensation, retirement, and welfare benefits from Kaiser Foundation Health Plan (Kaiser), rather than from defendants;
2. Kaiser withheld, reported, and paid federal and state payroll taxes;
3. Plaintiffs work at facilities owned by Kaiser;
4. Defendants did not provide equipment used by plaintiffs in their employment; and
5. Kaiser made ultimate employment decisions regarding plaintiffs’ pay, benefits, hiring, and termination.
In Nationwide Mutual Insurance Co. v. Darden, 503 U.S. 318, 323-24, 112 S.Ct. 1344, 117 L.Ed.2d 581 (1992), the Supreme Court instructed us that “all of the incidents of the [employment] relationship must be assessed and weighed with no one factor being decisive” (citation omitted). With that stricture in mind, I am of the *1004view that defendants adequately considered the “incidents of the relationship” among plaintiffs, Kaiser and defendant Northwest Permanente, and did not act arbitrarily in denying eligibility to plaintiffs. Accordingly, I would REVERSE the district court’s decision on the basis that defendants excluded plaintiffs from coverage after considering the common-law employment factors set forth in Darden. I would not reach the issue of whether defendants may define “employee” without reference to the common-law factors.